Citation Nr: 1618212	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

4.  Entitlement to an initial compensable rating for a right foot disability.

5.  Entitlement to an initial compensable rating for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May to November 2003 and from June 2006 to December 2007.  He had an additional period of active duty for training from August to December 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a low back disability, and bilateral knee and bilateral foot disabilities.  A 10 percent rating was assigned for the low back disorder, and noncompensable ratings were assigned for each knee and each foot.  In May 2010, the RO assigned a 10 percent evaluation for each knee.

In October 2013, the RO confirmed and continued a 30 percent rating for posttraumatic stress disorder.  The Veteran disagreed with this determination and a statement of the case was issued in May 2015.  Since the Veteran did not submit a substantive appeal regarding this matter, this decision is limited to the issues set forth on the cover page.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by limitation of motion (to only 45 degrees of flexion on one instance), painful motion, and muscle spasm.

2.  The Veteran's patellofemoral syndrome of the right knee is manifested by very slight limitation of motion and pain, with no evidence of instability.  

3.  The Veteran's patellofemoral syndrome of the left knee is manifested by very slight limitation of motion and pain, with no evidence of instability.

4.  The Veteran's right foot injury is manifested by pain and functional impairment.

5.  The Veteran's left foot injury is manifested by pain and functional impairment.


CONCLUSIONS OF LAW

1.  An initial rating of 20 percent for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

2.  An initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259 (2015).

3.  An initial rating in excess of 10 percent for patellofemoral syndrome of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259 (2015).

4.  An initial 10 percent rating for a right foot injury is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 (2015).

5.  An initial 10 percent rating for a left foot injury is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated December 2007, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

This appeal pertains to the initial ratings assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

Private, Social Security Administration and VA medical records have been secured, and the Veteran was afforded VA examinations to evaluate the severity of his bilateral knee, bilateral foot and low back disabilities.  VA's duty to assist is met.

Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On March 2008 VA examination of the knees, the Veteran stated he was able to walk for one to three miles, and that he could stand for more than one hour, but less than three hours.  He reported bilateral pain and stiffness, but denied giving way and instability.  He also stated he had episodes of locking in each knee one to three times a month.  On examination, range of motion was from 0 to 120 degrees bilaterally with no pain.  There was no pain or additional limitation of motion on repetitive use.  There was bilateral crepitus, but no grinding, instability or patellar abnormality.  The diagnosis was bilateral knee strain.  The examiner indicated the bilateral knee disability had significant effects on the Veteran's usual occupation as it decreased his mobility and caused pain.

The Veteran was examined by the VA for his spine in March 2008.  He reported moderate to severe back pain on a daily basis.  On examination, there was no spasm, guarding, atrophy, tenderness or weakness.  There was pain on motion.  A sensory examination was normal, and the Veteran had normal reflexes.  Forward flexion was 0 to 80 degrees, extension was 0 to 30 degrees, lateral flexion was 0 to 30 degrees bilaterally and rotation was 0 to 30 degrees bilaterally.  All movements were without pain, and there was no pain or additional limitation of motion on repetitive use.  The diagnosis was degenerative joint disease of the lumbar spine.  It was noted the Veteran was working full time and had not lost any time of work in the previous 12 months.  The examiner indicated the Veteran's back disability had significant effects on his job.

A VA examination of the feet was conducted in March 2008.  The Veteran complained of bilateral foot pain, which increased after walking.  An examination showed no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  The diagnosis was bilateral heel spurs.

On February 2010 VA examination of the joints, the Veteran reported his knee pain was continuous.  He stated he was on medication for pain.  An examination showed he had an antalgic gait, crepitus and grinding, but there was no abnormal weight bearing, clicks, instability or patellar abnormality bilaterally.  Range of motion of each knee was from 0 to 110 degrees with pain.  There was pain, but no additional limitations following repetitive motion.  The diagnosis was bilateral degenerative joint disease, mild.

A VA examination of the spine in February 2010 shows the Veteran reported low back pain that radiated to his buttocks and the back of his thighs.  There was no numbness or tingling.  An examination revealed no muscle atrophy.  Sensory and motor examinations were normal in the lower extremities.  Forward flexion of the lumbar spine was to 60 degrees, extension was to 10 degrees, lateral flexion was to 10 degrees bilaterally and rotation was to 15 degrees bilaterally.  There was objective evidence of pain on motion and following repetitive motion.  There were no additional limitations following three repetitions of motion.  The diagnosis was degenerative disc disease of the lumbar spine.  It was noted the Veteran was on a leave of absence from work, but was unable to return to work due to the persistence of his back pain.  It was stated that his back pain had resulted in increased absenteeism and resulted in problems lifting and carrying.  

Private medical records show the Veteran was seen in March 2009.  An examination showed the back was mildly tender around L4-L5 down to the top of the sacrum and beltline, and to the bilateral paraspinals.  It was difficult to appreciate any significant fullness or spasm.  He appeared to have some myofascial tender or trigger points and described some tingling in the painful areas of his back with palpation.  He was able to forward flex to about 70 degrees with pain and extension was to approximately 10 degrees with pain.  In December 2009, he reported low back and bilateral knee pain.  Flexion of the low back was to 45 degrees and extension was to 10 degrees.  Bending elicited low back pain in both directions.  There was tenderness to palpation of the low back.  The Veteran again reported low back pain in April 2010.  On examination, forward flexion was to about 70 to 80 degrees with some lower back discomfort.  There was minimal back discomfort on extension.  The assessments were chronic low back pain and mild degenerative disc disease.  

On VA examination of the feet in February 2010, the Veteran reported he used orthotics that helped, but that his feet still hurt daily.  An examination revealed no evidence of painful motion, swelling, instability, weakness or abnormal weight bearing in either foot.  There was evidence of tenderness in both heels.  The diagnosis was bilateral heel spurs.

A VA examination of the spine was conducted in March 2011.  The Veteran reported his low back pain is made worse by standing for more than 10 minutes or walking more than 100 yards.  On examination, his gait was normal.  There was no spasm, atrophy, or weakness.  Guarding and pain with motion were present.  Reflexes were normal in the lower extremities, and a sensory examination was normal in the lower extremities.  Forward flexion was to 70 degrees, extension was to 30 degrees, lateral flexion was to 20 degrees bilaterally and rotation was to 20 degrees bilaterally.  Pain was noted on most movements.  The diagnosis was degenerative joint disease of the lumbar spine.  It was noted the Veteran had been unemployed for one to two years due to back pain. The examiner indicated the Veteran's low back disability would not prevent sedentary labor.  

Following an October 2011 VA examination, the diagnoses included degenerative disc disease of the lumbar spine and bilateral patellofemoral syndrome.  The examiner commented that the Veteran's low back, bilateral knee disability and bilateral heel spurs would prevent him from doing manual labor, but not from sedentary work.  

Social Security Administration records show the Veteran was seen for complaints of back pain in June 2012.  It was reported that previous treatments had been effective.  He had normal range of motion of the lumbar spine on examination.  Mild paraspinal muscle tenderness was noted.  He stated the pain was worse in August 2012.  Examination found that range of motion was moderately reduced.  Muscle spasm was also noted.  A summary of the evidence shows that in January 2013, it was noted the Veteran was morbidly obese.  An examination showed paraspinal muscle tenderness.  He had normal strength and tone in the lower extremities.  His gait was normal and he was able to stand without difficulty.  It was noted in February 2013 that he had received four previous injections, and the most recent one in November 2012 had provided three weeks of relief.  

Private medical records show the Veteran was seen for complaints of back pain in October 2012.  He reported he could not stand for much longer than 15 minutes at a time.  He described low back pain with an occasional burning sensation to the legs.  An examination showed mid to lower paraspinous tenderness.  Straight leg raising was positive on the right.  Flexion of the lumbar spine was moderately reduced.  There was mild crepitus of each knee with no pain on motion.  He had normal range of motion in each knee.  In June 2013, the Veteran reported his low back pain was proportional to his activity.  An examination revealed paraspinal muscle tenderness.  In June 2014, there was bilateral paraspinal muscle tenderness in the lumbosacral region.  Straight leg raising was positive bilaterally.  There was no joint or limb tarsal tunnel syndrome in either lower extremity.  The Veteran was again seen for chronic low back pain in February 2015.  He stated his pain was constant and worse with activity.  An examination showed mild discomfort but no obvious spasm.  Flexion was moderately decreased and extension was mildly decreased.  The assessments were lumbar spondylosis, lumbar degenerative disc disease, lumbar radiculitis and myofascial pain.

A VA examination of the spine was conducted in June 2015.  The Veteran reported increased low back pain and that he was on medication.  An examination disclosed that forward flexion of the lumbar spine was to 70 degrees, extension was to 20 degrees, lateral flexion was to 20 degrees bilaterally and rotation was to 25 degrees bilaterally.  There was evidence of pain with motion and with weight bearing.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  There was no guarding or muscle spasm.  It was indicated there was pain with prolonged standing and walking.  He had localized tenderness, but it did not result in abnormal gait or spinal contour.  The examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups without resort to speculation since the Veteran was not in a flare-up on the examination.  Muscle strength testing was within normal limits.  Straight leg raising was negative.  It was noted that bed rest for intervertebral disc syndrome had not been prescribed by a physician in the past year.  The diagnoses were degenerative arthritis of the spine and degenerative disc disease of the lumbar spine.  Regarding the impact of the Veteran's lumbar spine disability on his ability to work, the examiner stated the Veteran had problems with prolonged walking beyond a few blocks, running and with repeated bending.  He also had difficulty with heavy lifting, pushing and pulling.

On VA examination of the feet in June 2015, the Veteran reported increased pain with standing.  It was noted he had pain on use of both feet.  He did not have pain on manipulation of the feet, and there was no swelling.  It was noted his heel spurs were mild bilaterally.  The condition compromised weight bearing, and required arch supports, custom orthotic inserts or shoe modifications.  On examination, the Veteran had bilateral foot pain.  There was pain on weight bearing, disturbance of locomotion and interference with standing bilaterally.  	He did not have pain, weakness, fatigability, or incoordination in either foot that significantly limited his functional ability during flare-ups or when the foot is used repeatedly over a period of time.  There was no functional loss during flare-ups or when either foot was used repeatedly over a period of time.  The diagnosis was bilateral heel spurs.  The examiner commented that the Veteran's bilateral foot pain contributed to functional loss in that there was pain on weight bearing, disturbance of locomotion and interference with standing, all bilaterally.  

The Veteran was afforded a VA examination of the knees in June 2015.  He reported he was having increased pain in each knee.  An examination disclosed that range of motion in each knee was 0 to 130 degrees.  There was pain and pain on weight bearing.  He was able to perform repetitive use testing in each knee without additional functional loss or limitation of motion.  There was no localized tenderness in the right knee, but it was present in the left knee.  There was objective evidence of crepitus bilaterally.  It was indicated that pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over time.  The functional loss was due to pain.  Since the Veteran was not in a flare-up on the examination, the examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limited functional ability during a flare-up without resort to speculation.  There was no loss of muscle strength or muscle atrophy in either knee.  There was no history of recurrent subluxation, lateral instability or recurrent effusion in either knee.  Knee stability tests were normal bilaterally.  The diagnosis was patellofemoral syndrome of each knee.  The examination stated the Veteran had problems with prolonged walking beyond a few blocks, running and with repeated squatting.  He also had difficulty with climbing up and down flights of stairs.

	Laws and regulations 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Lumbar spine 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

Initially, the Board notes that service connection has been established for radiculopathy of each lower extremity.  A 10 percent evaluation is in effect for each such disability.  This grant was effectuated via a June 2015 rating decision as of May 2015.  The Veteran has not in any way indicated disagreement with the ratings assigned for these disabilities, and the Board finds that they are not currently on appeal.  No other related objective neurological abnormalities have been shown.

The range of motion of the Veteran's low back has been measured on numerous occasions.  The least amount of flexion was 45 degrees, when he was seen by a private physician in December 2009.  He has consistently complained of pain on motion of the back.  Also, he was noted to have a muscle spasm in the low back when seen at a private facility in August 2012.  

The Board is aware that most range of motion findings have shown a greater degree of flexion.  Also, the Veteran's muscle spasm was not shown on several VA examinations.  That said, the combination of painful motion and the showing of muscle spasm suggests a disability picture that is between the criteria for a 10 percent evaluation and a 20 percent evaluation.  See 38 C.F.R. §§ 4.7, 4.40, 4.45.  For this reason, a 20 percent evaluation, though not higher, is warranted.  

The Veteran's low back disability may also be rated under Diagnostic Code 5243 based on incapacitating episodes.  The examiner specifically noted at the time of the June 2015 VA examination that the Veteran has not had any incapacitating episodes.  

In summary, a 20 percent initial evaluation is warranted for the Veteran's back disability.  To this extent only, the appeal is granted.  

      Patellofemoral syndrome 

A 10 percent evaluation may be assigned for removal of the semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 20 percent evaluation may be assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, under Diagnostic Code 5258

A 30 percent evaluation may be assigned for recurrent subluxation, lateral instability or other impairment of the knee which is severe.  When moderate, a 20 percent evaluation may be assigned.  When slight, a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 5 degrees, a noncompensable will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Veteran is in receipt of the maximum rating under Diagnostic Code 5259.  Also, there is no evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, as would warrant a 20 percent evaluation under Diagnostic Code 5258.  The Board has, therefore, considered other pertinent provisions to rate his bilateral knee disabilities.  Although examinations in March 2008 and June 2015 demonstrated that the Veteran has crepitus, the record does not show that he has recurrent subluxation or instability of either knee.  

The VA examinations in March 2008, February 2010 and June 2015 all demonstrate that the Veteran has limitation of motion of each knee, but that it is not to a compensable degree in either knee.  Thus, entitlement to a separate evaluation for limitation of motion of either knee is not warranted.  See VAOPGCPREC 23-97 (July 1, 1997).

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's bilateral patellofemoral syndrome.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The most recent VA examination shows that there was no additional functional loss following repetitive use testing.  Any pain the Veteran has is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating assigned for each knee.

The Veteran is competent to report symptoms he experiences, including pain and limitation of motion.  However, his own reports do not satisfy the schedular criteria for a higher rating for patellofemoral syndrome of either knee.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased initial rating for patellofemoral syndrome of each knee.

	Foot disability 

A 30 percent rating may be assigned for other foot injuries which are severe, 20 percent when moderately severe, and 10 percent when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran has consistently complained of bilateral foot pain.  The March 2008 and February 2010 VA examinations demonstrated there was no evidence of painful motion, swelling, tenderness, instability or weakness.  The February 2010 examination showed evidence of tenderness of both heels.  The Board acknowledges that the most recent VA examination, conducted in June 2015, revealed that the Veteran's bilateral foot pain contributed to functional loss in that there was pain on weight bearing, disturbance of locomotion, and interference with standing.

While the overall disability picture in this case is somewhat less than moderate bilaterally, the Board cannot ignore the Veteran's consistent complaints of pain, or the findings of functional loss from the June 2015 VA examination.  See 38 C.F.R. §§ 4.40, 4.45. 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Accordingly, the Board finds that an initial 10 percent evaluation, but not higher, is warranted for both foot injuries.  The Veteran is competent to report symptoms he experiences, including pain.  However, his own reports do not satisfy the schedular criteria for even higher ratings.  

In summary, the Board concludes that the evidence supports an initial 10 percent rating for both the right and left foot injuries.  To that extent, the appeal is granted.

	Other considerations

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's service-connected low back, bilateral knee and bilateral foot disabilities are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not asserted any functional impairment that is not encompassed by those criteria.  Rather, all reported impairment has been contemplated by the applicable criteria, and, in the cases of the back and feet disorders, has been considered in the awarding of the grants described above.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.   

Also, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that a 100 percent evaluation was assigned effective June 9, 2015.  Prior to that date, there is no indication or allegation that the Veteran's low back, bilateral knee or bilateral foot disabilities had a significant impact on employability.  There is no indication in the evidence of record that by virtue of such disabilities the Veteran was rendered incapable of gainful employment.  The Veteran did apply for a total disability rating based upon individual unemployability (TDIU) in November 2013, but he specified in that application that posttraumatic stress disorder (PTSD) - not currently on appeal - was the cause of unemployability.  In October 2011, the VA examiner acknowledged that the disabilities on appeal would preclude the Veteran from performing manual labor, but he remained able to do sedentary work.  The present appeal, accordingly, does not raise a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
ORDER

An initial 20 percent rating for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

An initial rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

An initial 10 percent rating for a right foot injury is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial 10 percent rating for a left foot injury is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


